—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), *489entered on or about December 23, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and conditionally discharged her for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The court properly rejected appellant’s justification defense. The evidence permitted the fact finder to conclude that appellant instigated the confrontation between herself and the complainant, struck the first blow in that confrontation, and did not withdraw from the confrontation. Consequently, the justification defense was not available (see, People v Baez, 118 AD2d 507; Penal Law § 35.15 [1] [b]). Moreover, the alleged threat to appellant’s safety was sufficiently attenuated in time and space to militate against the conclusion that she was in danger when she bit the complainant. Concur — Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.